Exhibit 99.1 Atlas Mining Company Appoints Morris D. Weiss as Chief Restructuring Officer November 18, 2008 Osburn, ID-Atlas Mining Company (Pink Sheets: ALMI) has named Morris D.Weiss as Chief Restructuring Officer. His duties will include oversight and management of litigation and property dispositions, advising the Board as to other restructuring matters and such other matters as may be assigned to him by the Board. Mr. Weiss is a member of the Board of Directors of Atlas Mining Company. Mr. Weiss was formerly Managing Director and Head of Investment Banking for Tejas Securities Group, Inc., a subsidiary of Tejas Incorporated. He co-founded the investment banking department at Tejas, which raised capital for private and public companies in a variety of industries in excess of $1.3 billion. Mr. Weiss is a member of the Board of Directors of Trenwick America LLC, a private insurance holding company.
